DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Objections
Claims 5 and 18 are objected to because of the following informalities:
Claim 5, line 3, it appears an underlined ordinal symbol is used instead of the proper degree symbol, i.e., “20 ºC” should be “20 °C”.
Claim 8, line 25, it appears an underlined ordinal symbol is used instead of the proper degree symbol, i.e., “140 ºC” should be “140 °C”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the SCPA comprises (A.1) a semi-crystalline aliphatic polyamide, and (A.2)…a semi-crystalline semi-aromatic polyamide.” The scope of the claim is indefinite because it is not clear if the components (A.1) and (A.2) in claim 4 are the same or different as the components (A.1) and (A.2) of parent claim 1. For purposes of examination, claim 4 is interpreted to refer to the same components (A.1) and (A.2) as defined in claim 1.


Claim Rejections - 35 USC § 103
Claims 1-2, 5-9, and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aken Van et al. (US 2008/0194365) in view of Ota et al. (US 2007/0149329) and either Sakai et al. (US 5,722,295) or Bauser Press Release (“BAUSER MARKS 2 YEARS OF STANYL® PA46 ANNEALING TECHNOLOGY”; 04/29/2009).
Regarding claims 1-2, 5, and 15-17:
Aken Van discloses a synthetic resin guide for a transmission device, and in particular a chain guide which can be used with a tensioner [0001; 0006; 0072]. The resin is a polyamide, including polyamide 4,6 and polyamide 6,6 [0051]. Aken Van teaches the chain guide is annealed after molding to improve its wearing properties [0058].
Aken Van is silent with regard to lubricated chain.
The use of lubrication on a chain was known in the art. For example, Ota discloses a sliding member for use in a chain guide or chain tensioner in a chain system for an automotive internal combustion engine [0001; 0023]. The sliding member comprises a thermoplastic resin that has a low friction coefficient [0010; 0022; 0041]. The reference further teaches the use of a lubricant such as a lubricating oil or hydraulic fluid on the chain [0042].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a lubricant on the chain to improve the lubricity thereof as known in the art.
Aken Van is silent with regard to the temperature used in the annealing process.
The claimed temperature range would have been obvious to one skilled in the art. For example, Sakai discloses injection-molded gears used for engines, which are exposed to high-temperature lubricating oil under high-load operating conditions (col 1 ln 8+). The article comprises polyamide (col 2 ln 29+). Sakai teaches annealing at temperatures that are higher than half the melting point of the polyamide resin, and lower than the melting point by 10°C (col 4 ln 31+).
Alternatively, the Bauser Press Release states that annealing of a part comprising polyamide 4,6 at a temperature above the glass temperature but below the melting temperature of 295°C, preferably annealing at 220°C, can provide higher mechanical properties and increased wear and creep performance.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the annealing temperature, including values presently claimed, to provide improved wearing properties to the chain guide.
Given that Aken Van teaches the same polyamides as used in the present invention (see, e.g., lines 8-9 of p9 and Table 1 on p12 of the specification) and Sakai and the Bauser Press Release disclose the same annealing conditions as presently claimed, the examiner submits the polymer is a semi-crystalline polyamide having the same properties as presently claimed.
Regarding claim 6:
Aken Van discloses the resin can comprise fillers to enhance wear resistance and/or heat resistance, including molybdenum disulfide, and boron nitride [0052]. Additionally, the resin can comprise reinforcing agents, including mineral fillers and reinforcing fibers [0054].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use these components, including amounts presently claimed, to adjust the wear resistance, heat resistance, and mechanical properties as desired for a given end use. 
Regarding claims 7 and 9:
Aken Van teaches the guide can be made from two different materials, wherein the slide rail (surface layer or sliding element) comprises the above mentioned polyamides, and the rail supporting body (plastic body) comprises reinforced thermoplastic material [0050-0054].
Regarding claim 8:
Aken Van is silent with regard to the thickness of the surface layer.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of the surface layer of the guide, including values presently claimed, to provide the dimensions required of a given end use.


Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aken Van et al. (US 2008/0194365) in view of Ota et al. (US 2007/0149329) and either Sakai et al. (US 5,722,295) or Bauser Press Release (“BAUSER MARKS 2 YEARS OF STANYL® PA46 ANNEALING TECHNOLOGY”; 04/29/2009) as applied above, and further in view of Wakahara et al. (US 5,875,865)
Regarding claim 11:
Aken Van discloses a synthetic resin guide as previously explained. The guides are for use in a motor vehicle engine or the like [0001].
Aken Van is silent with regard to a power train drive system.
Such systems were well known in the automotive art. For example, Wakahara discloses four-wheel drive vehicles (col 1 ln 8+). The vehicle comprises an engine, transmission differential, a drive shaft, and a drive chain (col 6 ln 40+).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use a power train drive system as claimed with the automotive engine containing the chain guide or chain tensioner to provide an automobile that can move.


Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aken Van et al. (US 2008/0194365) in view of Ota et al. (US 2007/0149329), and Wakahara et al. (US 5,875,865), and either Sakai et al. (US 5,722,295) or Bauser Press Release (“BAUSER MARKS 2 YEARS OF STANYL® PA46 ANNEALING TECHNOLOGY”; 04/29/2009).
Regarding claim 18-20:
Aken Van discloses a synthetic resin guide for a transmission device, and in particular a chain guide which can be used with a tensioner [0001; 0006; 0072]. The resin is a polyamide, including polyamide 4,6 and polyamide 6,6 [0051]. Aken Van teaches the chain guide is annealed after molding to improve its wearing properties [0058].
Aken Van is silent with regard to lubricated chain.
The use of lubrication on a chain was known in the art. For example, Ota discloses a sliding member for use in a chain guide or chain tensioner in a chain system for an automotive internal combustion engine [0001; 0023]. The sliding member comprises a thermoplastic resin that has a low friction coefficient [0010; 0022; 0041]. The reference further teaches the use of a lubricant such as a lubricating oil or hydraulic fluid on the chain [0042].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a lubricant on the chain to improve the lubricity thereof as known in the art.
Aken Van is silent with regard to the temperature used in the annealing process.
The claimed temperature range would have been obvious to one skilled in the art. For example, Sakai discloses injection-molded gears used for engines, which are exposed to high-temperature lubricating oil under high-load operating conditions (col 1 ln 8+). The article comprises polyamide (col 2 ln 29+). Sakai teaches annealing at temperatures that are higher than half the melting point of the polyamide resin, and lower than the melting point by 10°C (col 4 ln 31+).
Alternatively, the Bauser Press Release states that annealing of a part comprising polyamide 4,6 at a temperature above the glass temperature but below the melting temperature of 295°C, preferably annealing at 220°C, can provide higher mechanical properties and increased wear and creep performance.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the annealing temperature, including values presently claimed, to provide improved wearing properties to the chain guide.
Given that Aken Van teaches the same polyamides as used in the present invention (see, e.g., lines 8-9 of p9 and Table 1 on p12 of the specification) and Sakai and the Bauser Press Release disclose the same annealing conditions as presently claimed, the examiner submits the polymer is a semi-crystalline polyamide having the same properties as presently claimed.
Aken Van is silent with regard to a power train drive system.
Such systems were well known in the automotive art. For example, Wakahara discloses four-wheel drive vehicles (col 1 ln 8+). The vehicle comprises an engine, transmission differential, a drive shaft, and a drive chain (col 6 ln 40+).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use a power train drive system as claimed with the automotive engine containing the chain guide or chain tensioner to provide an automobile that can move.


Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Note: this determination of possible allowability is contingent on whether the examiner correctly interprets claim 4 as referring to the same components (A.1) and (A.2) as the components in claim 1.
Aken Van (US 2008/0194365) discloses a synthetic resin guide as previously explained. The resin comprises polyamides, including polyamide 4,6, which is intrinsically a semi-crystalline aliphatic polyamide [0051]. Aken Van is silent with regard to a blend such a polyamide with a semi-crystalline semi-aromatic polyamide having a glass transition temperature and melting enthalpy as claimed.
Elia (US 2012/0108124) discloses molded composites comprising a blend of (A) a fully aliphatic polyamide and (B) a semi-aromatic polyamide [0009]. Aliphatic polyamides include polyamide 4,6 [0029]. The semi-aromatic polyamides include polyamides comprising units made from terephthalic acid, e.g., PA6/6T, which are intrinsically semi-crystalline [0031]. The amount of polyamide (B) ranges from 5-35% by weight of the polyamides (A) and (B) [0033]. Elia is silent with regard to a semi-crystalline semi-aromatic polyamide having a glass transition temperature and melting enthalpy as claimed.


Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.

Applicant’s amendments to claim 1 to include the subject matter of claim 3, now canceled, has overcome the previous non-statutory double patenting rejections over US 9,890,836. Additionally, Applicant’s amendments to claims 15 and 16 overcome the previous rejections under 35 USC 112. The examiner appreciates Applicant’s efforts to advance prosecution.

Applicant’s amendments to claim 18 to require a polymeric material comprising a SCPA comprising (A.1) and/or (A.2) overcome the previous rejections over Ota in view of Wakahara. The references are silent with regard to a polymeric material as presently claimed.

For clarity of the record, the examiner will identify US 2008/0194365 as “Aken” in this response section. See paragraph 85 of the Non-Final Rejection mailed 7/20/2021 and Applicant’s footnote 1 on page 10 of Remarks for further explanation.

Applicant argues that even if Aken were combined with Sakai or Bauser, an artisan would not be directed toward the specific SCPA as claimed (p10). Applicant notes Aken uses annealing to improve wear resistance and is silent about improving sliding characteristics as measured by the coefficient of friction (CoF) (p10). Furthermore, Applicant argues Aken does not disclose a lubricated chain with the claimed sliding performance (p10-11).
The examiner respectfully disagrees that an artisan would not be directed toward the claimed SCPA. Aken discloses only two specific polyamides: PA46 and PA66. The reference states of the two, “More preferably, polyamide-4,6 is used.” [0051]. Additionally, Aken teaches: “Preferably, the slide rail or guide the guide as a whole is annealed after moulding at elevated temperature. The effect thereof is that the wearing properties of the slide rail are enhanced. In particular with polyamide-4,6 used as the polymer in the slide rail, the wearing resistance is significantly enhanced.“ [0058]. Therefore, Aken itself already directs an artisan toward the use of annealed PA46.
The reference, however, does not describe a temperature used in its annealing process, which Applicant previously argued means the annealed PA46 would not have the presently claimed properties (see p9 of Remarks filed 11/19/2020 and paragraphs 88-89 of the Non-Final Rejection mailed 7/20/2021). In response, the examiner has provided Sakai’s and Bauser’s teachings as a demonstration of known annealing parameters, including temperature. Both Sakai and Bauser disclose the annealing conditions that provide improved wearing properties, which are taught by be desirable by Aken. Furthermore, given that Aken Van teaches the same PA46 as used in the present invention and Sakai and Bauser disclose the same annealing conditions as presently claimed, the examiner submits the polymer is a semi-crystalline polyamide having the same properties as presently claimed. Therefore, the combination of references leads one of ordinary skill in the art to the claimed SCPA.
In response to applicant's argument that Aken and the other references do not disclose improved sliding properties, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the present case, Aken discloses the desirability of using annealed PA46 for improved wearing properties, and Sakai and Bauser both disclose annealing conditions leading to improved wearing properties, and so one of ordinary skill in the art would combine these teachings as noted in the rejections of record. Given that the same materials and conditions would be used, one of ordinary skill in the art would arrive at an annealed PA46 having the same properties as presently claimed. 

Applicant argues that although Aken discloses the use of PA46 or PA66, the reference does not teach that the material must possess a tensile modulus at 140°C of at least 800 MPa as claimed to achieve the desired sliding properties (p11). Applicant points to the data of Table 1 and notes that a PA46 with a tensile modulus of 700 MPa results in a relatively high CoF and that a PA66 with a tensile modulus of 400 MPa also results in a relatively high CoF (p11).
As noted previously in paragraph 74 of the Final Rejection mailed 8/19/2020, the PA46 having a tensile modulus of 700 MPa is not annealed whereas Aken teaches the PA46 is preferably annealed. Additionally, while Aken does disclose PA66 can be used, the reference teaches the desirability of annealed PA46. Although Aken is silent with regard to the particular tensile modulus, the examiner submits the combination of Aken in view of Sakai or Bauser would result in an annealed PA46 that meets the claimed requirements because those are the same materials and conditions used in the present invention. 

Applicant argues Sakai only discloses annealing to provide improved wearing properties, which is a different problem from the present invention, and so one would not have consulted it (p12).
The examiner respectfully disagrees. The primary reference Aken provides an annealed PA46 having improved wearing properties. As such, Sakai’s teaching is reasonably pertinent to Aken’s disclosure. Furthermore, the examiner submits Sakai’s disclosure of injection-molded gears used for engines and exposed to lubricating oil under high-load operating conditions (Sakai, column 1, lines 5-11) is from the broad same field of endeavor, and so it is analogous art even if it address a different problem. See MPEP 2141.01(a).
Additionally, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991)

Applicant argues Bauser merely discloses that it was known to anneal PA46, whereas Applicant claims to be the first inventor of a lubricated sliding system containing a sliding element with a surface layer comprising the specific SCPA as claimed (p12-13).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present instance, the examiner submits the combination of Aken, Ota, and either of Sakai or Bauser provides a lubricated sliding system containing a sliding element with a surface layer comprising the claimed SCPA as set forth in the rejections of record.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787